Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I: claims 1-18 in the reply filed on 18 October 2021 is acknowledged.  The traversal is not supported by any grounds and is therefore not found to be persuasive. Claims 19-20 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 18 October 2021.
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the limitation “in a main direction of extension” is indefinite. It is unclear if such is along the dental recess or not.
Regarding claim 6, the claim as a whole is indefinite as it is improperly multiply dependent based on the “and/or” statements of claim 5.

Regarding claim 9, the claim as a whole is indefinite. It is unclear if the claim is simply claiming that the adhesive channel is three-dimensionally shaped and reaches a gingival margin or not.
Regarding claim 12, the claim as a whole is indefinite, it is unclear what is required to be “shaped favorably in terms of flow”.
Regarding claim 17, the limitations “the adhesive channel side branches” and “the adhesive surface” lack antecedent basis in the claims.
Regarding claim 18, the claim as a whole is indefinite as it is improperly multiply dependent based on the “and/or” statements of claim 4. The means of an adhesive is construed as an adhesive which secures a tooth.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph 
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ginsburg (US 2015/0327962).
Regarding claim 1-3, Ginsburg discloses a prosthesis system in FIGS 1-8c a prosthesis base (400)  and a dental arch (120) , wherein the prosthesis base comprises at least one dental recess (402) for receiving the dental arch, and wherein the dental arch is glued into the at least one dental recess by means of an adhesive (504), wherein in the dental recess and/or at the dental arch an adhesive channel is configured which extends along the at least one dental recess in a main direction of extension ([0011], .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Ginsburg (US 2015/0327962) in view of Davis (US 7,040,895).
Regarding claim 4, Ginsburg discloses the claimed invention substantially as claimed as set forth above.
Ginsburg fail(s) to teach wherein at the filling opening of the adhesive channel a syringe adapter is attached either as a separate element or molded in the prosthesis base material and/or the dental arch material, by which adapter the adhesive may be inserted into the adhesive channel. 
However, Davis teaches a prosthesis in FIG. 1 wherein at a filling opening of an adhesive channel (32) with a syringe adapter (31 is an opening adapted for a syringe) is molded in the prosthesis base material by which adapter the adhesive may be inserted into the adhesive channel (as shown in FIG. 1).
.
Claims 5-17 are rejected under 35 U.S.C. 103 as being unpatentable over Ginsburg (US 2015/0327962) in view of Shima (US 2013/0171588).
Regarding claims 5-17, Ginsburg discloses the claimed invention substantially as claimed as set forth above.
Ginsburg fail(s) to teach (claim 5) wherein the adhesive channel extends centrally at the basal and/or gingival side of the dental arch and/or prosthesis base and/or that the adhesive channel comprises a round cross section; (claim 6) wherein the rounds cross section comprises an elliptical or circular cross section; (claim 7) wherein the adhesive channel has a smaller extension in the occlusal gingival direction than in the oral/vestibular direction; (claim 8) wherein a height/width ratio of the channel in the occlusal gingival direction is at a height/width ratio of 1;1.1 or 1;1.5, and I the oral vestibular direction is at a height /width ratio of 1;5 or 1;1.5; (claim 9) wherein starting from the adhesive channel, from an oral direction to a vestibular direction, a three-dimensionally shaped adhesive surface extends between the dental arch and the prosthesis base which reaches the gingival margin, respectively; (claim 10) wherein the adhesive channel comprises a height H of between 0.3mm and 5mm or between 0.5 mm and 1.5 mm in the gingival /occlusal direction, and/or wherein the flow area of the adhesive channel at least partially decreases starting from the filling opening; (claim 11) wherein an adhesive surface extending to the sides of the adhesive channel comprises a thickness of between 50 and 1000um or between 150 and 350 um; (claim 12) wherein the adhesive channel merges 
However, Shima teaches a prosthesis system in FIGS 7-8, wherein an adhesive channel (7) extends centrally at the basal/gingival side of the dental arch and comprises a round cross section (as shown in FIG 8); wherein the round cross section comprises a circular cross section (as shown in FIG.8); wherein the adhesive channel has a small extension in the occlusal/gingival direction than in the oral/vestibular direction (as shown in FIG. 7 6 is smaller than 5); wherein the adhesive channel has a three dimensionally shaped adhesive surface (5/6 are construed to be a surface which is functionally capable of contacting adhesive) which reaches the gingival margin (as shown in FIG. 8); wherein a flow area of the adhesive channel at least partially decreases starting from the filling opening (as shown in FIG. 7, 3 is wider than 5/6); wherein the adhesive channel merges into the adhesive surface with a 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Ginsburg, by requiring (claim 5) wherein the adhesive channel extends centrally at the basal and/or gingival side of the dental arch and/or prosthesis base and/or that the adhesive channel comprises a round cross section; (claim 6) wherein the rounds cross section comprises an elliptical or circular cross section; (claim 7) wherein the adhesive channel has a 
As set forth in MPEP 2113, product by process claims are NOT limited to the manipulations of the recited steps, only to the structure implied by the steps. Once a product appearing to be substantially the same or similar is found, a 35 USC 103 rejection may be made and the burden is shifted to applicant to show an unobvious difference.  See MPEP 2113.
Thus, even though Ginsburg is silent as to the process used to manufacture the dental arch (claim 14), it appears that the product in Ginsburg/Shima would be the same or similar as that claimed; especially since both applicant’s product and the prior art product is dental prosthesis designed to fit in the mouth. 
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Ginsburg (US 2015/0327962) in view of Davis (US 7,040,895), and further in view of Kusano (US 4,595,364).
Regarding claim 18, Ginsburg/Davis discloses the claimed invention substantially as claimed as set forth above. 
Ginsburg/Davis fails to disclose wherein at an end of the adhesive channel opposite the adapter a ventilation opening is configured which is closed by a filter element.
However, Kusano teaches a prosthesis with a filter element (11) disposed In a wall of the porsthesis connected to an adhesive channel (14).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Ginsburg/Davis, by requiring wherein at an end of the adhesive channel opposite the adapter a ventilation opening is configured which is closed by a filter element, as taught by Kusano, for the purpose of removing excess air bubbles from the adhesive during attachment.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DREW S FOLGMANN whose telephone number is (571)270-7397. The examiner can normally be reached Mon - Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DREW S FOLGMANN/               Examiner, Art Unit 3772         

/HEIDI M EIDE/               Primary Examiner, Art Unit 3772
1/28/2022